Citation Nr: 9922190	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-15 753A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right fourth metatarsal fracture.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
January 1982.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota. 


REMAND

The veteran seeks a compensable evaluation for residuals of a 
right ankle fracture.  In an October 1998 letter the veteran 
requested a personal hearing before a hearing officer.  The 
RO scheduled the veteran for a video teleconference hearing 
in November 1998.  While the veteran did not report for the 
video teleconference hearing, the veteran has not waived his 
right to a personal hearing before a hearing officer.  Due 
process requires that the veteran be provided the requested 
personal hearing before a hearing officer.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

The RO should schedule the veteran for a 
personal hearing before a hearing officer 
at the RO.  Then, the RO should undertake 
any indicated development.  If additional 
evidence, to include testimony of the 
veteran, is received, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be provided a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


